DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 3/26/2020. Claims 1-6 are presently pending and are presented for examination. 	

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/26/2020 and 12/18/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figure 5 recites “CALCULATE TARGET DAMPING FORCE AND TARGET ELESCOPIC FORCE” in box S13, which should be corrected to “CALCULATE TARGET DAMPING FORCE AND TARGET TELESCOPIC FORCE”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following interpretations have been used for examination purposes, according to Specification information:
Damping force: a controlled force applied by the shock absorber to counteract an upward thrust, providing a leveling effect to a vehicle body (see at least [0042]-[0043])
Telescopic force: a controlled force applied by the shock absorber acting as a spring force to elongate the shock absorber to attain a desired ride height (see at least [0062])
Stroke velocity: corresponds to a velocity of shock absorber with respect to a compression movement of said shock absorber (see at least [0048])
Sprung velocity: corresponds to a velocity of shock absorber with respect to an elongation movement of said shock absorber (see at least [0049])
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"...an information acquirer which acquires information..." in claim 1.
"...a damping force calculator configured to calculate..." in claim 1.
"...a telescopic force calculator configured to calculate..." in claim 1.
“…a drive force arithmetic part … which obtains a target drive force..." in claim 1.
"...an adjuster which performs an adjustment..." in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
information acquirer:
"…the ECU 15 includes an information acquirer 43..." on page 10/52, lines 17-18.
damping force calculator:
"…the drive force arithmetic part 47 includes a damping force calculator 51…" on page 11/52, lines 10-11.
"…the drive force arithmetic part 47 of the ECU 15…" on page 25/52, lines 15-16.
telescopic force calculator:
"…the telescopic force calculator 53 included in the drive force arithmetic part 47 of the ECU 15…" on page 34/52, lines 24-25.
drive force arithmetic part:
"…the drive force arithmetic part 47 of the ECU 15…" on page 25/52, lines 15-16.
adjuster:
"…the adjuster 75 included in the drive force arithmetic part 47 of the ECU 15…" on page 34/52, lines 30-31.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Trangbaek et al. (US-2020/0062068; hereinafter Trangbaek) in view of Hirao et al. (US-2019/0255903; hereinafter Hirao).
Regarding claim 1, Trangbaek discloses an electrically powered suspension system (see Trangbaek at least Abs) comprising: 
an electromagnetic actuator which is provided between a vehicle body and a wheel of a vehicle, and which includes an electric motor configured to generate drive forces for a damping operation and a telescopic operation (see Trangbaek at least [0043]-[0045] and Fig 3); 
an information acquirer which acquires information about a stroke velocity of the electromagnetic actuator (see Trangbaek at least [0040] and [0052]);  
a drive force arithmetic part (see Trangbaek at least [0040]-0041])
which includes 
a damping force calculator configured to calculate a target damping force serving as a target value of the damping operation of the electromagnetic actuator (see Trangbaek at least [0051]), and 
a telescopic force calculator configured to calculate a target telescopic force serving as a target value of the telescopic operation of the electromagnetic actuator (see Trangbaek at least [0045]), and 
…
a drive controller which controls drive of the electric motor using the target drive force obtained by the drive force arithmetic part (see Trangbaek at least [0053] where controller 130 determines a desired force for the vehicle’s actuators), wherein 
the drive force arithmetic part includes an adjuster which performs an adjustment to reduce a telescopic control amount for the target telescopic force based on the stroke velocity acquired by the information acquirer (see Trangbaek at least [0052]).   
However, Trangbaek does not explicitly disclose …which obtains a target drive force based on the target damping force calculated by the damping force calculator and the target telescopic force calculated by the telescopic force calculator…
Hirao, in the same field of endeavor, teaches …which obtains a target drive force based on the target damping force calculated by the damping force calculator and the target telescopic force calculated by the telescopic force calculator (see Hirao at least [0061])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force calculations as determined by Trangbaek with a target drive force that includes both a damping force and a telescopic force as taught by Hirao to allow for proper suspension control between a vehicle body and wheel (see Hirao at least [0002] and [0006]).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Trangbaek discloses information pertaining a proper force to be controlled by an actuator that is influenced by a stroke speed.  However, the reference is silent to the variability of telescopic force, such that the amount of force is decreased as a stroke velocity increases, until a velocity threshold where the force remains constant, as disclosed in the instant application.
Similarly, the Hirao reference teaches the control of a suspension’s damping characteristics according to a stroke velocity, however the reference does not teach the specific relation between a telescopic force decreasing as a stroke velocity increases, as indicated in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogawa et al. (US-2018/0065438) teaches a device including an electromagnetic shock absorber with variable damping characteristics corresponding to a range of values for a stroke speed.
 Ficca et al. (US-2019/0023095) teaches a control unit that provides adjustments to a vehicle’s suspension system, such as actuator control in the extension or contraction direction, to provide a consistent ride height for the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663